COURT OF APPEALS
SANDEE BRYAN MARION                    FOURTH COURT OF APPEALS DISTRICT                         KEITH E. HOTTLE
  CHIEF JUSTICE                          CADENA-REEVES JUSTICE CENTER                           CLERK OF COURT
KAREN ANGELINI                              300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                          SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                      WWW.TXCOURTS.GOV/4THCOA.ASPX                                TELEPHONE
PATRICIA O. ALVAREZ                                                                                (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                      FACSIMILE NO.
  JUSTICES                                                                                          (210) 335-2762


                                              March 16, 2015

       Anthony Colton                                         Nicolas A. Lahood
       Attorney at Law                                        District Attorney, Bexar County
       301 Fair Ave.                                          101 W. Nueva, Suite 370
       San Antonio, TX 78223-1111                             San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number:     04-14-00836-CR
              Trial Court Case Number:     2014CR9607W
              Style: Michael Maciel
                     v.
                     The State of Texas

              The Court has this date issued the Mandate in the above styled and numbered cause.

                                                          Very truly yours,
                                                          KEITH E. HOTTLE, CLERK


                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853